Upon inquiry from Emerson A. North Hospital as to coverage for Jo Ann Brown, Nikias indicated that Brown's insurance plan provided coverage. Limitations upon such coverage were not indicated. The hospital relied upon such information and extended services. Was the hospital justified in relying upon such information? If so, was Jo Ann Brown able to rely as well upon such information?
The trial court, in granting summary judgment to Nikias, and the majority herein, would make a factual finding that this sick person seeking medical *Page 58 
assistance should have gotten the holder of the policy to allow her to read it to discover the limitation on her coverage.
I do not believe the cause can or should be decided on a motion for summary judgment. Accordingly, I dissent.